     Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 1 of 15



                    United States District Court
                     District of Massachusetts

                                    )
Steven Sandoe,                      )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     18-11826-NMG
Boston Scientific Corporation,      )
                                    )
          Defendant.                )
                                    )

                          MEMORANDUM & ORDER

GORTON, J.


    This case involves an alleged violation of the Telephone

Consumer Protection Act (“the TCPA”), 28 U.S.C. § 227, by Boston

Scientific Corporation (“Boston Scientific” or “defendant”)

regarding prerecorded voice calls made to more than 200,000

phone numbers between 2014 and 2018.      Steven Sandoe (“Sandoe” or

“plaintiff”), received two prerecorded calls from Boston

Scientific, one each in June and July, 2018.

    Pending before the Court is the motion of defendant for

summary judgment on plaintiff’s individual claims and the motion

of plaintiff for the Court to either deny or defer its ruling on

defendant’s motion for summary judgment pending further

discovery.




                                 - 1 -
       Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 2 of 15



  I.      Background

       Boston Scientific is a medical device manufacturer and a

healthcare company that partners with health care clinics to

host educational seminars for clinic patients.          Relevant to this

case, Boston Scientific partnered with a number of pain

management clinics from 2014 through 2018 to host several “Focus

on Diagnosis” seminars (collectively, “the Seminars”) to educate

clinic patients about treatment options for chronic pain

management.

          A. The Seminars

       Boston Scientific provided varying levels of support for

each Seminar depending on the needs and requests of the hosting

clinic.    Indeed, some clinics chose to host Seminars with

minimal or no assistance from Boston Scientific.          When Boston

Scientific did assist clinics with hosting a Seminar, its level

of support varied with respect to the following items:

1) financial contributions to Seminar costs; 2) invitations to

patients of hosting clinics; 3) rental of space for the Seminar;

4) creation of presentation slide decks for physician

presenters; and 5) advertisements for the Seminar.

       A representative from Boston Scientific was typically

present at each Seminar but a physician from the host clinic

would present his or her own educational content.          Boston


                                   - 2 -
     Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 3 of 15



Scientific encouraged presenting physicians to discuss treatment

options for chronic pain, including products sold by Boston

Scientific and various other medical device manufacturers.

Boston Scientific did not, however, sell its products at the

Seminars.

       B. The Invitation Calls

    Boston Scientific offered to make invitation calls for the

Seminars on behalf of partner clinics from late 2014 through

late 2018.    It partnered with two vendors to transmit

prerecorded voice messages inviting clinic patients to the

Seminars.    Boston Scientific was involved in providing guidance

as to which patients the clinics should invite, for example, it

encouraged clinics to invite only their active patients.          The

ultimate list of invitees was, however, created by the clinic

physicians.    Boston Scientific did not verify that the

prerecorded messages were, in fact, transmitted to the patients

the partner clinic intended to reach.

    The prerecorded messages were recorded by either a clinic

physician, a clinic worker or a Boston Scientific

representative.    The callback number was typically the number of

the partner clinic rather than Boston Scientific.




                                 - 3 -
     Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 4 of 15



       C. The Calls to the Plaintiff

    Mr. Sandoe received two prerecorded messages, one each in

June and July, 2018, at his cell phone number.        The calls were

intended for S.B., a patient of Spine Works Institute (“Spine

Works”).   Spine Works partnered with Boston Scientific to host a

Seminar in July, 2018, and intended to contact and invite Spine

Works patient S.B. who had provided her number to that clinic at

the time she filled out initial intake forms.        She indicated her

consent to be contacted by Spine Works at her number.

    The telephone number S.B. provided to Spine Works was, at

the time of Boston Scientific’s calls, assigned to R.B.,

presumably a spouse or family member of S.B. because they shared

an address and the same last name.       In May, 2017, that number

was reassigned to Mr. Sandoe’s cell phone.

    Plaintiff received the following prerecorded message from

Boston Scientific’s vendor on June 28, 2018:

    Hello, this is a call on behalf of Dr. Joshua Hay with
    Spine Works Institute, your pain management doctor. We
    wanted to let you know that we are hosting an
    educational seminar, “Treatment Options for Chronic
    Pain” on July 10, to discuss non-medication options to
    manage your chronic pain. This free seminar will take
    place on Tuesday, July 10th, from 5:30 PM to 7:30 PM
    at the Holiday Inn Express and Suites DF West in
    Hurst, located at 820 Thousand Oaks Drive. Again,
    that’s the Holiday Inn Express and Suites, DFW West
    located at 820 Thousand Oaks Drive. Food will be
    served and family and friends are also welcome to
    attend. If you would like to attend the educational


                                 - 4 -
     Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 5 of 15



    seminar, please press one. If you are not interested
    in attending, please press two. If you would like to
    be notified of future events, please press three. You
    can also find more information and register online at
    cypevents.com. Again, that’s cypevents.com.

    Plaintiff received a second prerecorded message from Boston

Scientific’s vendor on July 6, 2018, which reiterated the

information in the first message and added:

    Seating is limited so please call 877-472-4650 to RSVP
    for this event. You can also find more information
    online and register online at cypevents.com. Again,
    that’s 877-472-4650 or cypevents.com. Thank you.

    At his deposition, Mr. Sandoe testified that after the

first call and before the second call, he called Spine Works,

spoke with someone at the clinic and requested that the clinic

stop calling him.   Plaintiff’s phone records do not, however,

show any outbound calls to Spine Works.

       D. The National Do-Not-Call Registry

    The number that Boston Scientific called on June 28, 2018,

and again on July 6, 2018, was registered on the National Do-

Not-Call Registry on July 25, 2015, just two days after R.B.

obtained the number on July 23, 2015.       After being reassigned

the number in May, 2017, plaintiff was unaware that his number

was registered on the National Do-Not-Call Registry until

August, 2019, when that fact was discovered by his attorneys.




                                 - 5 -
     Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 6 of 15



        E. Procedural History

    In August, 2018, plaintiff filed a complaint against

Boston Scientific for violation of the TCPA on behalf of a

putative class of similarly situated individuals.

Plaintiff moved to certify the class in June, 2019.         After

convening a hearing on October 18, 2019, this Court denied

plaintiff’s motion.

  II.   Plaintiff’s Motion to Defer Ruling on Summary Judgment

    Plaintiff has moved to deny or defer ruling on defendant’s

motion for summary judgment pending additional discovery under

Federal Rule of Civil Procedure 56(d).

    In December, 2018, this Court entered an order bifurcating

discovery into two phases.      Phase I, which is complete, was

limited to issues concerning class certification and whether

Boston Scientific’s calls were health care messages or

solicitations.   Phase II discovery covers any remaining issues

and commenced after the Court resolved plaintiff’s motion for

class certification.

    Plaintiff asserts that Boston Scientific is seeking summary

judgment with respect to issues outside the scope of Phase I

discovery and, as a result, he lacks a sufficient factual basis

to respond.



                                  - 6 -
     Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 7 of 15



    Under Federal Rule of Civil Procedure 56(d), if a non-

moving party shows that “for specified reasons” it cannot

present essential facts to justify its opposition to summary

judgment, the court may:

    1)   defer considering the motion or deny it;

    2)   allow time to obtain affidavits or declarations or to
         take discovery; or

    3)   issue any other appropriate order.

Fed. R. Civ. P. 56(d).

    Plaintiff provides seven specific topics on which it

contends discovery is necessary to oppose summary judgment

adequately.   Defendant responds that it has produced all

requested discovery relating to its summary judgment motion

which covers only plaintiff’s individual claims.

    The Court concludes that, with respect to each of the

topics identified by plaintiff, defendant has either completely

responded to discovery requests or the topic relates to class

rather than individual issues.     Specifically, defendant has

produced information relating to 1) the content of the calls to

plaintiff; 2) how Boston Scientific obtained plaintiff’s

telephone number; 3) the content of the Seminar to which

plaintiff was invited; and 4) Boston Scientific’s reliance on

the accuracy of the information provided by Spine Works.




                                 - 7 -
     Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 8 of 15



    Plaintiff has not demonstrated that there are “essential

facts” upon which it requires additional discovery to oppose

summary judgment on plaintiff’s individual claims effectively.

  III. Defendant’s Motion for Summary Judgment

       A. Legal Standard

    The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).        The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

    A fact is material if it “might affect the outcome of the

suit under the governing law . . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).      A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

    If the moving party satisfies its burden, the burden shifts

to the non-moving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

                                 - 8 -
     Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 9 of 15



U.S. 317, 324 (1986).    The Court must view the entire record in

the light most favorable to the non-moving party and make all

reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law. Celotex Corp., 477 U.S. at 322-23.

       B. Application

    Defendant moves for summary judgment on the following

grounds: 1) Count I fails because plaintiff did not receive

Boston Scientific’s calls on a residential line, 47 U.S.C. §

227(b)(1)(B), and Boston Scientific reasonably relied on the

consent of the intended call recipient, 47 U.S.C. §

227(b)(1)(A); and 2) Count II fails because Boston Scientific’s

calls were not solicitations and, in any event, plaintiff did

not register his number on the National Do-Not-Call Registry, 47

C.F.R. § 64.1200(c).

          1. Count I: TCPA Claims

             a. Residential Landline TCPA Claim

    The TCPA prohibits any person from calling a “residential

telephone line” using a “prerecorded voice” without the party’s

prior express consent. 47 U.S.C. § 227(b)(1)(B).        Plaintiff

                                 - 9 -
    Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 10 of 15



concedes that he received the calls from Boston Scientific on

his cell phone and not a residential line.       Consequently, there

is no genuine issue of material fact and summary judgment will

be entered favor of defendant on plaintiff’s claim under

§ 277(b)(1)(B).

            b. Reasonable Reliance Defense

    Defendant contends that it cannot be held liable for

calling plaintiff under the TCPA because when Boston Scientific

called plaintiff’s number, it reasonably relied on the consent

it had previously obtained from S.B., the intended recipient.

Plaintiff responds with four primary arguments: 1) reasonable

reliance is not a valid defense under the TCPA; 2) Boston

Scientific failed to plead reasonable reliance as an affirmative

defense; 3) there is no evidence that S.B. consented to Boston

Scientific’s call; and 4) even if S.B. did consent, there is a

disputed issue of material fact as to whether reliance on that

consent was reasonable.

    As to plaintiff’s first argument, the parties disagree as

to the standard of liability applied to claims under

§ 227(b)(1)(A) of the TCPA.    That statutory provision prohibits

any person from using an

    automatic telephone dialing system or an artificial
    prerecorded voice [to call a cell phone without] prior
    express consent [of the] called party.


                                - 10 -
    Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 11 of 15



47 U.S.C. § 227(b)(1)(A).    In 2015, the FCC interpreted the TCPA

as creating a “one-call” safe harbor that allowed callers to

“reasonably rely” on prior express consent to avoid liability

for a caller’s first call to a reassigned number. In the Matter

of Rules & Regulations Implementing the Tel. Consumer Prot. Act

of 1991, 30 FCC Rcd. 7961, 7971-72 (2015).

    The District of Columbia Circuit Court of Appeals later

rejected the “one-call” safe harbor as arbitrary and capricious.

ACA International v. FCC, 885 F.3d 687, 705-06 (D.C. Cir. 2018).

Shortly thereafter, the FCC issued a new order explaining that

the D.C. Circuit’s ruling did not question the FCC’s authority

to interpret the TCPA “not to demand the impossible of callers”

and, as a response, established a comprehensive database that

contains information regarding reassigned numbers. 33 F.C.C.

Rcd. 12024 at ¶ 53.    Once operational, callers who utilize the

database will not be liable for calling a reassigned number if

the database fails to report the number as reassigned. Id.

    The First Circuit Court of Appeals has not addressed this

issue and the district courts in this Circuit and other circuits

that have are split.   On the one hand, the text of the TCPA does

not recognize a reasonable reliance defense and only considers a

caller’s intent in connection with the possibility of treble

damages.   See, e.g., Jimenez v. Credit One Bank, N.A., 377 F.



                                - 11 -
    Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 12 of 15



Supp. 3d 324, 334 (S.D.N.Y. 2019); Echevvaria v. Diversified

Consultants, Inc., No. 13 Civ. 4980, 2014 WL 929275, at *4

(S.D.N.Y. Feb. 28, 2014).    On the other hand, the FCC has

interpreted the TCPA not to require the impossible of callers,

such as knowing that a number has been reassigned.        See, e.g.,

Roark v. Credit One Bank, N.A., No. 16-173 (PAM/ECW), 2018 WL

5921652, at *8 (D. Minn. Nov. 13, 2018); AMP Auto., LLC v. B F

T, LP, No. 17-5667, 2019 U.S. Dist. LEXIS 52793, at *8-*9 (E.D.

La. Mar. 28, 2019).

    Although the text of the TCPA does not provide for

reasonable reliance, this Court finds persuasive the FCC’s order

emphasizing that the TCPA does not require the impossible of

callers.   It is unclear what else, if anything, Boston

Scientific could have done to ensure the numbers of the clinic

patients had not been reassigned.     This Court declines to

contravene the FCC’s regulation by interpreting the TCPA as

requiring callers to do what the competing expert reports in

this case demonstrate is either impossible, or at least highly

unreliable.   Boston Scientific reasonably relied on its partner

clinics to provide an invitee list of current patients who had

provided their contact information for health-care-related

events and services.




                                - 12 -
    Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 13 of 15



    With respect to plaintiff’s second argument, defendant did

not waive its reasonable reliance defense.       It previously

asserted the consent of S.B. as a defense to plaintiff’s TCPA

claim.   The fact that defendant did not use the precise term

“reasonable reliance” is immaterial because the doctrine is

merely an application of the consent defense.

    Plaintiff’s third argument is that even if reasonable

reliance is a defense under the TCPA, defendant cannot

demonstrate that S.B. consented to be called by Boston

Scientific.   For marketing calls, the defendant must demonstrate

prior express written consent, but for healthcare calls only

prior express consent is required.

    Defendant’s telephone calls qualify as healthcare calls

because they concerned a product or service that was

indisputably health related, were made on behalf of a health

care clinic, and were related to the health needs of the

intended recipient. See Zani v. Rite Aid Headquarters Corp., 246

F. Supp. 3d 835, 851 (S.D.N.Y. 2017).      Defendant, therefore,

need only establish that S.B. provided “prior express consent.”

S.B. knowingly disclosed her phone number to Spine Works in the

course of medical treatment which, in effect, constituted her

permission to be contacted.    In the Matter of Rules &

Regulations Implementing the TCPA, 7 FCC Rcd. 8752, 8769 ¶ 31



                                - 13 -
    Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 14 of 15



(1992); In the Matter of Rules & Regulations Implementing the

TCPA, 23 FCC Rcd. 559, 564 ¶ 9 (2008).      Accordingly, S.B.

consented to receive the calls.

    Plaintiff’s final argument is that even if S.B. did consent

to Boston Scientific’s calls, there is a disputed issue of

material fact as to whether it was reasonable for Boston

Scientific to rely on that consent.      Plaintiff’s contention is

unavailing because Boston Scientific’s reliance on partner

clinics to provide the telephone numbers of patients they chose

to invite to the Seminars was reasonable.       Indeed, given the

difficulty and unreliability associated with matching telephone

numbers to subscribers, it is unclear what additional

investigation Boston Scientific could have reasonably been

expected to perform before calling the numbers provided by the

clinics.

            2. Count II: Do-Not-Call Registry Claim

    Defendant avers that plaintiff’s Do-Not-Call Registry claim

fails because its calls to plaintiff were not “telephone

solicitations” and, in any event, plaintiff is not entitled to

relief because he did not register his number on the Do-Not-Call

Registry.

    The TCPA prohibits “telephone solicitations” to a

“subscriber who has registered his or her number on the national


                                - 14 -
    Case 1:18-cv-11826-NMG Document 121 Filed 01/08/20 Page 15 of 15



do-not-call registry.” 14 C.F.R. § 64.1200(c)(2).        As outlined

above, defendant’s messages constitute healthcare messages and

not solicitations.   It is undisputed that the messages received

by plaintiff neither implicitly nor explicitly mention Boston

Scientific’s products or services.       The purpose of each call was

to invite the intended recipient to a Seminar for pain

management at which Boston Scientific products were sometimes

mentioned but were not for sale.     Because the messages were

healthcare messages and not “telephone solicitations”, the Court

need not determine whether an individual who is reassigned a

number listed on the Do-Not-Call Registry is entitled to sue

under the TCPA.

                                 ORDER

    For the foregoing reasons,

       a. the motion of plaintiff Steven Sandoe for discovery

         (Docket No. 78) is DENIED; and

       b. the motion of defendant Boston Scientific Corporation

         for summary judgment (Docket No.        58) is ALLOWED.

So ordered.


                                      /s/ Nathaniel M. Gorton
                                      Nathaniel M. Gorton
                                      United States District Judge

Dated January 8, 2020


                                - 15 -
